Citation Nr: 1011136	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-13 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including paranoid schizophrenia.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In September 2006 the Board 
reopened the claim on appeal, and remanded the underlying 
claim on the merits for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2009, the Veteran was sent a letter by the RO 
informing him that, in accordance with his request, he had 
been scheduled for a videoconference hearing before a member 
of the Board of Veterans' Appeals on February 11, 2010, at 
the VA RO in St. Petersburg, Florida.  On January 11, 2010, 
the RO received from the Veteran a letter stating that a 
letter had been sent to him concerning his hearing, but he 
had not received the letter.  He requested that the letter be 
sent to him at his correct address, and provided an updated 
address.  Although the letter was received at the RO in 
January 2010, it was not associated with the claims file at 
the Board until February 26, 2010, over two weeks after the 
date of the scheduled hearing.  There is no indication that 
the Veteran was ever provided timely notice at his correct 
address of the date and time of his hearing, even though VA 
was informed of the new address one month prior to his 
scheduled hearing date.

There is nothing in the record to indicate that the Veteran 
has been properly notified of a scheduled hearing date and 
time, or has withdrawn his request for a Board 
videoconference hearing.  See 38 C.F.R. § 20.704(b),(e).  In 
view of the foregoing, and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

Schedule the Veteran for a 
videoconference hearing at the RO before 
a Veterans Law Judge of the Board, in 
accordance with the docket number of this 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The appellant need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


